 341324 NLRB No. 61SMC ENGINEERING & CONTRACTING1In accord with the General Counsel™s motion, discussed infra, thecaption has been amended to reflect the correct name of the Re-
spondent.SMC Engineering and Contracting, Inc.1and Inter-national Brotherhood of Electrical Workers,
Local Union 728. Case 12ŒCAŒ18270September 10, 1997ORDER DENYING MOTIONS ANDREMANDINGBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSUpon a charge and amended charge filed by theUnion on August 8 and October 30, 1996, respectively,
the General Counsel of the National Labor Relations
Board issued a complaint on December 19, 1996, nam-
ing SMC Engineering and Construction, Inc. as the
Respondent and alleging that it has violated Section
8(a)(1) and (3) of the National Labor Relations Act.
Copies of the charge and amended charge were served
by regular mail at the Respondent™s last known busi-
ness address in Hobe Sound, Florida. A copy of the
complaint as first served by certified mail at this same
address on December 23, 1996. The complaint was un-
claimed. On February 26, 1997, the General Counsel
mailed the complaint by regular mail to the same ad-
dress and attached a letter notifying the Respondent
that unless an answer was submitted within 14 days
from the date of service, a Motion for Summary Judg-
ment would be filed.On April 11, 1997, the General Counsel filed withthe Board a Motion to Transfer the Case to the Board
and for Summary Judgment. On April 14, the Board
issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.On April 28, the General Counsel filed with theBoard a Motion for Leave to Amend Complaint and
Amendment to Motion for Summary Judgment. In sup-
port of this motion, counsel for the General Counsel
alleges that: (1) On April 21, the Postal Service re-
turned to the Region the February 26 letter, with at-
tached copy of the complaint, that the General Counsel
had sent by regular mail to the Respondent™s lastknown address. The envelope bearing these documents
was marked ‚‚moved, left no address.™™ (2) On April
22, the Region learned that the correct name of the Re-
spondent is SMC Engineering and Contracting, Inc. (3)
On April 22, the Region also learned of a new address
in North Jupiter, Florida, for the Respondent from the
Florida Division of Corporations and, on April 23,
1997, served another copy of the complaint, notice of
hearing, Motion for Summary Judgment, and Notice to
Show Cause on the Respondent at this North Jupiter,
Florida address by certified and regular mail. There-after, the General Counsel moved to amend the com-plaint to allege the proper name of the Respondent and
renewed the Motion for Summary Judgment on all al-
legations of the complaint.On May 1, Samuel G. DeFazio, the Respondent™spresident, filed with the Board a document consisting
of an ‚‚Answer and Motion™™ and ‚‚Complaint and Mo-
tion.™™ In the ‚‚Answer and Motion,™™ DeFazio specifi-
cally denies, or states that he is without knowledge of,
each paragraph of the complaint. In the ‚‚Complaint
and Motion,™™ DeFazio avers that the Respondent went
out of business on October 10, 1996, did not thereafter
conduct business at its former address, and did not re-
ceive any correspondence subsequently served there by
the General Counsel. DeFazio admits receiving the
documents served by the General Counsel at a new ad-
dress, which DeFazio states is his personal residence,
on April 25. DeFazio requests that the Board deny the
General Counsel™s Motion for Summary Judgment and
dismiss the complaint.On May 5, 1997, the General Counsel filed a motionto strike the Respondent™s ‚‚Answer and Motion™™ and
‚‚Complaint and Motion.™™ The General Counsel argues
that the Respondent™s responseŠincluding its an-
swerŠwas untimely, inaccurate, and frivolous, and
should be struck under Section 102.21 of the Board™s
Rules and Regulations. The General Counsel further
asserts that the Respondent had accepted delivery of a
subpoena duces tecum at the Hobe Sound address on
November 15, 1996, notwithstanding the Respondent™s
argument that it had ceased operations there on Octo-
ber 10, 1996, and despite its claim that it had not re-
ceived correspondence from General Counsel after that
date. The General Counsel asserts that this establishes
that the Respondent is merely attempting to circumvent
the Board™s procedures.Sections 102.20 and 102.21 of the Board™s Rulesand Regulations provide that the allegations in a com-
plaint shall be deemed admitted if an answer is not
filed (and served on the Region and the other parties)
within 14 days from service of the complaint, unless
good cause is shown. The December 19, 1996 com-
plaint, and the February 26, 1997 reminder letter with
complaint similarly stated that unless the Respondent
filed an answer within 14 days of service, all allega-
tions in the complaint would be considered admitted.Here, the Respondent did not file a timely answerin response to either the original complaint or the re-
minder with complaint. Although the complaint and re-
minder were neither claimed nor received by the Re-
spondent, this in itself would not excuse the Respond-
ent™s failure to file a timely answer. Thus, the Board
has long held that a respondent™s failure or refusal to
claim certified mail or to provide for receiving appro-
priate service will not be permitted to defeat the pur-
poses of the Act. See, e.g., Advanced MechanicalVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00341Fmt 0610Sfmt 0610D:\NLRB\324.042APPS10PsN: APPS10
 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Corp., 313 NLRB 629, 629 fn. 1 (1994); Michigan Ex-pediting Service, 282 NLRB 210 fn. 6 (1986).Notwithstanding this principle, however, we find,under the particular circumstances of this case, that theGeneral Counsel™s Motion for Summary Judgment
should be denied. Thus, once the General Counsel
learned in April 1997 that the Respondent had never
been served with the complaint, it discovered that the
Respondent™s correct name differed from that listed in
the complaint and the reminder letter. The General
Counsel additionally obtained the address of the cor-
rectly named Respondent, which address differed from
that where service earlier had been attempted. In re-
sponse to this newly discovered information, the Gen-
eral Counsel amended the complaint to reflect the Re-
spondent™s correct name and took the additional step of
serving the amended pleading (with its specified 14-
day period for answering) on the Respondent. The Re-
spondent received this amended pleading. Thereafter,
within the 14-day period specified in the amended
complaint, the Respondent™s president filed a pro se
answer denying the amended complaint allegations.The answer that he filed is substantively sufficient toraise issues warranting a hearing.In light of the General Counsel™s actions, and inconsideration of the pro se nature of the Respondent™s
representation, we will accept the Respondent™s May 1,
1997 answer as timely. Accordingly, we deny the Gen-
eral Counsel™s Motions for Summary Judgment and to
strike the Respondent™s ‚‚Answer and Motion™™ and
‚‚Complaint and Motion™™ as well as the Respondent™s
motion to dismiss this case and to prevent harassment
of Respondent™s employees. Further, we remand this
case to Region 12 to schedule a hearing before an ad-
ministrative law judge.ORDERIt is ordered that the General Counsel™s Motion forSummary Judgment, the General Counsel™s Motion to
Strike, and the Respondent™s Motion for Summary
Judgment are denied.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 12 for fur-
ther appropriate action.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00342Fmt 0610Sfmt 0610D:\NLRB\324.042APPS10PsN: APPS10
